DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to eligible statutory categories of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent Claim 1 recites a method for implementing a blackjack game, comprising providing a physical blackjack table and at least one physical deck of cards; providing a paytable with a plurality of numbers of cards of a specific suit and a respective payout; receiving a main wager and a side wager from a player using physical chips; dealing a reference hand from the at least one physical deck of cards; determining a number of cards in the reference hand that are of the specific suit; providing predetermined side wager resolution rules which comprise if the number of cards is at least a predetermined number then the side wager wins and paying a payout on the side wager using the paytable based on the number of cards, and if the number of cards is not at least the predetermined number then the side wager loses and collecting the side wager; and resolving the side wager using the predetermined side wager resolution rules.
Independent claim 11, while reciting “a gaming system” comprising a physical blackjack table for play of a blackjack game using a deck of cards, the blackjack game is directed to a method reciting substantially a similar process as to the process steps of claim 1.
Independent claim 20, is directed to a similar method for implementing a blackjack game, comprising: causing, by at least one processor, a virtual blackjack table to be presented for play of the blackjack game; providing, the at least one processor, a paytable with a plurality of numbers of cards of a specific suit and a respective payout; receiving, by the at least one processor, a main wager and a side wager from a player; dealing, by the at least one processor, a reference hand from at least one virtual deck of cards; determining, by the at least one processor, a number of cards in the reference hand that are of the specific suit; providing, by the at least one processor, predetermined side wager resolution rules which comprise if the number of cards is at least a predetermined number then the side wager wins and paying a payout on the side wager using the paytable based on the number of cards, and if the number of cards is not at least the predetermined number then the side wager loses and collecting the side wager; and resolving, by the at least one processor, the side wager using the predetermined side wager resolution rules.
These process steps as underlined in each of at least claims 1 & 20, and as applicable to claim 11, above are acts of human activity or behavior that amount to following rules or instructions.  Rules for playing a game are drawn to an abstract idea.  In re Smith, 815 F.3d at 819 (Fed. Cir. 2016). 
Also, other than reciting the claimed “game system”, “physical blackjack table”, “physical deck of cards”, “physical chips”, “virtual blackjack table”, “virtual deck of cards”, and “a processor”, nothing in claims 1-20 preclude the above recited process steps as underlined from practically being performed in the human mind.  For example, the abstract idea encompasses players mentally providing a pay table, mentally receiving wagers, mentally dealing a reference hand, mentally determining a number of cards in the reference hand that are of the specific suit, mentally providing the predetermined side wager resolution rules, and mentally resolving the side wager.   These step limitations are mental processes which are considered abstract and not patentable.  Halliburton v. Walker, 73 USPQ 75.
Accordingly, these three independent claims amount to methods of organized human activity. According to the 2019 Revised Patent Subject Matter Guidelines, methods of organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple 
Regarding dependent claims:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the certain methods of organizing human activity. For example, the specific suit being diamonds (claim 2), the reference hand being dealt to the dealer (claim 3) or to the player (claim 5), or the payout on the sidewager is a function of the side wager (claim 6). Accordingly, as detailed in each of the dependent claims, the limitations merely constitute additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:

-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

This judicial exception is not integrated into a practical application because the claimed “game system”, “physical blackjack table”, “physical deck of cards”, “physical chips”, “virtual blackjack table”, “virtual deck of cards”, and “a processor” are recited at a high level of generality.  The process steps as underlined above are no more than mere instructions to apply the exception using the generic claimed structure of: “game system”, “physical blackjack table”, “physical deck of cards”, “physical chips”, “virtual blackjack table”, “virtual deck of cards”, and “a processor”.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e).
Similarly, claim 20 does not improve the functioning of a computing means to implement the blackjack game using a virtual blackjack table and a processor, as claim 20 only incorporates generic computing elements, does not effect a particular treatment, and does not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition the claim does not apply the judicial exception with, or by use of a particular machine. The claim does not apply or use the judicial exception in a meaningful way. More specifically, claim 20 incorporates entirely generic computing elements including “a processor” and the display of a “virtual blackjack table” (without any means for displaying a table virtually). The claimed invention does not suggest improvements to the functioning of any computing elements or to any other technology or technical field (see MPEP 2106.05 (a)).
Accordingly, this judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or implement the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed generic structure and generic computing elements are recited at a level of generality and are merely invoked as tool to 
For the reasons as discussed above, the claims are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of generic structure and generic computing elements to apply the abstract idea merely implements the abstract idea at a low level of generality and fails to impose meaningful limitations to impart patent-eligibility (the use of a generic structure to implement a game or a generic computer to implement the game is merely illustrating the environment in which the abstract idea is practiced).  The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process, and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”. The claimed generic structure of : “game system”, “physical blackjack table”, “physical deck of cards”, “physical chips”, “virtual blackjack table”, “virtual deck of cards”, and “a processor” are analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.   As evidence the patents to Kling et al. (US 2008/0088086), Wolff et al. (US 2014/0024425), Smith (US 6,264,200), Buza (US 8,590,898), El Kai (US 7,175,178), and Braun (US 2002/0190467) all disclose a method of playing game comprising the elements of: a deck of cards, a table, including obvious variants implementing substantially the same process in a virtual environment (i.e. virtual blackjack games).  See Berkheimer  v. HP Inc., 881 F.3d 1360 (Fed. Cir. 2018).   Thus, these elements are conventional and do not provide any improvement to the game.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these method claims. The above claimed underlined process steps do not transform the “game system”, “physical blackjack table”, “physical deck of cards”, “physical chips”, “virtual blackjack table”, “virtual deck of cards”, and “a processor” into a different state or thing.  These additional elements physically remain the same and do not transform into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “providing a paytable with a plurality of numbers of cards of a specific suit and a respective payout” in which it appears unclear if there is “a [single] respective payout” and “a plurality of numbers of cards”.  Accordingly, the claim lacks definiteness.  Examiner suggests modifying the language 
In addition to the above recitation including “numbers of cards”, claim 1 later recites “determining a number of cards in the reference hand” and “providing predetermined side wager rules which comprise if the number of cards …”. It appears the latter limitation of “providing…” including “the number of cards” is reasonably indefinite as to being unclear which prior recitation is being referenced. Examiner suggests specifying in each instance “…if the number of cards of the specific suit determined in the reference hand…”.
Claims 11 & 20 recite substantially the same language and are rejected for at least the same reasons as claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MILAP SHAH/Primary Examiner, Art Unit 3715